Citation Nr: 0927388	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana 


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD) to 
include major depressive disorder prior to March 11, 2009.

2.  Entitlement to a rating in excess of 70 percent for 
service-connected PTSD to include major depressive disorder 
from March 11, 2009.

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that continued a 50 percent evaluation for PTSD 
and denied entitlement to a TDIU.  

The Board remanded the claim in July 2007 for further 
development.  A rating decision in May 2009 assigned a 70 
percent rating for PTSD effective from March 11, 2009.  As 
that rating is less than the maximum available rating, the 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  
The claim has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  For the period prior to March 11, 2009, the competent and 
probative evidence preponderates against a finding that the 
symptoms and manifestations of the Veteran's service-
connected psychiatric disorder result in occupational and 
social impairment in most areas or in total occupational and 
social impairment.

2.  For the period from March 11, 2009, the competent and 
probative evidence preponderates against a finding that the 
symptoms and manifestations of the Veteran's service- 
connected psychiatric disorder result in total occupational 
and social impairment.

3.  The Veteran's only service-connected disability is a 
psychiatric disorder rated as 70 percent disabling in March 
2009. 

4.  The Veteran's service-connected psychiatric disability is 
not shown to be of such severity as to preclude substantially 
gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD to include major depressive disorder have not been met 
for the period prior to March 11, 2009.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code (DC) 9411 (2008).

2.  The criteria for a rating in excess of 70 percent for 
PTSD to include major depressive disorder have not been met 
for the period from March 11, 2009.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, DC 
9411 (2008).

3.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in October 2003, May 2004, 
and April 2006, and October 2007; rating decisions in April 
2004 and May 2009; a statement of the case in February 2005; 
and a supplemental statement of the case in April 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in May 2009.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations and a 
medical opinion in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


PTSD

The Veteran sought an increased evaluation for PTSD and 
disagreed with the continuation of a 50 percent rating for 
PTSD.  During the appeal, the RO assigned a staged rating 
with a 70 percent rating assigned effective March 11, 2009.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran 
contends that his disability is worse than reflected by the 
ratings assigned.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2008).

The Veteran's service-connected PTSD is rated using the 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130 (2008).  A 50 percent disability evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411 (2008).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411 (2008).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2008).

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores in the range of 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores in 
the range of 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores in the range of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.).  Diagnostic and Statistical Manual of 
Mental Disorders, American Psychiatric Association (4th ed. 
1994) (DSM- IV); 38 C.F.R. §§ 4.125(a), 4.130 (2008); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).

After a review of the evidence, the Board finds that a rating 
in excess of 50 percent for the period prior to March 11, 
2009, and in excess of 70 percent from March 11, 2009, is not 
warranted.

The Veteran served in Vietnam and received the Combat 
Infantry Badge.  He was in the light weapons infantry.  He 
submitted a claim in July 1991 and was afforded VA 
psychiatric examinations.  In an October 1991 rating decision 
service connection was granted for PTSD evaluated as 10 
percent disabling in July 1991.  That evaluation was 
continued in an April 1993 rating decision.  After review of 
VA outpatient treatment reports and a May 1999 VA 
examination, a rating decision in May 1999 increased the 
evaluation to 30 percent effective in January 1999.  The 30 
percent evaluation was continued in a June 2000 rating 
decision.  After review of VA outpatient treatment reports 
and the report of an April 2001 VA examination wherein the 
examiner stated that the Veteran's depression was secondary 
to his PTSD, a rating decision in August 2002 increased the 
evaluation for PTSD to include major depressive disorder to 
50 percent effective in March 2001.  

The Veteran's claim for an increased rating was received in 
September 2003.  At a VA examination for PTSD in November 
2003, the Veteran described having nightmares approximately 
three times a week about Vietnam and dreamed of his friend 
being killed.  He complained of depression and had middle 
insomnia but slept about six hours.  He wanted to avoid being 
around people for extended periods.  He also had intrusive 
thoughts.  He worked on a regular basis and his supervisor 
was a Vietnam veteran who helped the Veteran.  The supervisor 
would cover for the Veteran when he missed time at work due 
to his physical illnesses, e.g. neuropathy.  

The Veteran had a fairly good relationship with his family 
members, had a friend whom he saw regularly and a girlfriend 
whom he saw weekly.  He enjoyed their company.  He reported 
having a long history of temper and of drinking.  He had not 
had any assaultiveness for the past year.  He had not made 
suicide attempts.  Mental status examination findings were 
that the Veteran was verbal with satisfactory rate and flow 
of speech.  There was no impairment of thought processes, 
communication or memory.  There were no psychotic symptoms, 
no inappropriate behavior exhibited, no obsessive rituals, 
and no panic attacks.  The Veteran was neither suicidal nor 
homicidal.  His personal hygiene was good.  He was oriented 
in all spheres.  He had a history of being impulsive with his 
drinking, with his temper, and with his fighting which was 
much improved.  The Veteran was depressed which was variable 
and due to several situational problems.  He described PTSD 
but the consequences to the Veteran were very mild.  The 
diagnoses were depression, not otherwise specified, 
situational; PTSD, mild; and alcohol abuse, mild.  A GAF 
score for depression was 61.  The GAF score assigned for PTSD 
was 70.  

VA treatment records show that the Veteran was seen for 
regularly scheduled outpatient appointments for medication 
evaluation.  In early October 2002, the Veteran was admitted 
for addiction therapy prompted by the criminal justice 
system.  He complained of depression and loss of memory.  He 
reported an aural hallucination in the past thirty days and 
before that time.  He reported occasional episodes of 
violence related to his drinking.  He denied suicidal and 
homicidal ideation.  When seen for a mental health evaluation 
in late October 2002 the Veteran reported that his mood was 
depressed, he frequently awakened during sleep, his memory 
was not too good and his concentration was poor.  He had an 
audio hallucination of hearing the voice of a friend who was 
killed in Vietnam.  He denied having suicidal ideation.  

VA outpatient treatment records show that in June 2004, the 
Veteran was just starting a "TRP" program.  He was in for 
medication evaluation and was doing alright on his current 
medications.  He was oriented, alert, coherent and logical.  
He was anxious about starting TRP.  

In June 2004, a VA staff psychiatrist, who had seen the 
Veteran for medication evaluation in June 2004, wrote that 
the Veteran suffered from major depressive disorder for which 
he was service connected at 50 percent and PTSD.  He had been 
clinically diagnosed and met the criteria for PTSD.  He was 
being treated for both at a VA medical center.  A GAF score 
of 43 was noted.  

In August 2004, an outpatient treatment note by the same VA 
staff psychiatrist wrote that the Veteran was new to the PTSD 
clinic and was in for medication evaluation.  He was 
oriented, alert and logical.  He was still not sleeping well.  
The diagnosis was PTSD.  

In August 2004, the VA staff psychiatrist wrote that the 
Veteran suffered from chronic, severe, PTSD for which he was 
50 percent service-connected.  In spite of ongoing treatments 
in groups, and individual psychotherapy, and pharmacotherapy, 
his condition had continued to deteriorate.  A GAF score of 
39 was noted.

A lay statement from the Veteran's spouse received in October 
2007 contained her observations of the Veteran's behavior and 
his relationship with his family.  

VA outpatient treatment records show that in March 2006, when 
seen for review of medications, his target symptoms were low 
mood, insomnia, anhedonia, hopeless, pain due to a long 
history of a physical problem which had recurred, and 
increased sleep problems.  He was not suicidal or homicidal.  
The diagnosis shown was major depressive disorder and the GAF 
score was 55.  

A nursing assessment at the time of admission for a medical 
procedure in May 2008 indicated that the Veteran functioned 
independently for most activities of daily living including 
remembering things and understanding others and functioned 
moderately independently for dressing/grooming and speaking.  
A nursing assessment in June 2008 noted the Veteran was alert 
and oriented times three.  

At a VA examination in March 2009, the Veteran reported 
feeling very depressed, having frequent thoughts, memories 
about traumatic incidents that occurred in Vietnam, 
disturbing and weird dreams, sleep disturbance, irritability, 
and anger.  The examiner noted that the Veteran's social and 
interpersonal relationships were extremely limited marked by 
anger, irritability and marked isolativeness.  His 
performance in employment had been rather spotty and he did 
reasonably all right as long as he was able to work mostly 
with things and not people.  The thought processes generally 
during the interview were logical and goal directed but 
intrusive thoughts and memories of his traumatic experiences 
occurred two to three times a week.  Delusions or 
hallucinations were generally denied.  The Veteran stated 
that he did not trust anybody which tended to make him more 
suspicious and perhaps unreasonably believed things might be 
happening that were not.  

The Veteran denied having or having had suicidal or homicidal 
ideas, thoughts, plans or intent.  He was able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  He was oriented to person, place, and time, with the 
exception of incorrectly stating the day of the week of the 
interview which was not significant.  The Veteran complained 
of short term memory loss and his long term memory was 
grossly intact.  He obsessed about Vietnam and his friend who 
was killed.  His ritualistic behavior was described as a lot 
of perimeter duty, guarding, distrust, etc.  His rate and 
flow of speech was normal.  He denied having panic attacks.  
He had a lot of depression but also anxiety was fairly 
prominent.  His impulse control was problematic with lots of 
anger, irritability, and moodiness.  He had a history of 
fights and verbal conflicts.  He had sleep impairment and 
suffered from sleep apnea.  

The diagnoses on Axis I were PTSD, major depressive disorder, 
and alcohol abuse now in full and sustained remission.  A GAF 
score of 50 applied equally to the PTSD and major depressive 
disorder.  The examiner noted that score suggested serious 
symptoms with major impairments in most important spheres of 
life functioning such as interpersonal, social, vocational 
and avocational areas.  Socially he was quite limited to the 
point of being frequently isolative. The examiner provided an 
opinion that the Veteran's PTSD would not be sufficient to 
preclude employment. 

After evaluating the evidence, the Board finds that for the 
period prior to March 11, 2009, the Veteran's disability 
picture due to his service-connected PTSD to include major 
depressive disorder does not more nearly approximate the 
criteria required for a 70 percent rating under DC 9411.  38 
C.F.R. § 4.7.  The evidence discussed above does not 
demonstrate that the service-connected psychiatric disorder 
is by itself productive of occupational and social impairment 
with deficiencies in most areas.  The VA medical records do 
not show the Veteran demonstrated suicidal ideation or 
obsessional rituals interfering with activities.  On VA 
examination in November 2003, his speech had satisfactory 
rate and flow, with no evidence of disorganized speech.  
Illogical, obscure, or irrelevant speech was not noted.  
Spatial disorientation was not shown as the Veteran was fully 
oriented at the November 2003 examination and in VA 
outpatient treatment records.  At the November 2003 VA 
examination poor impulse control was noted but it was much 
improved and the Veteran had not had any assaultiveness for 
the prior year.  Unprovoked irritability with periods of 
violence is not shown.  In October 2002 the Veteran reported 
occasional episodes of violence which he related to his 
drinking.  

Panic attacks were not shown.  The Veteran was depressed 
which at the November 2003 VA examination was shown as 
variable and situational.  He has also complained of 
depression when seen as an outpatient.  However, the evidence 
does not show it affected his ability to function 
independently, appropriately and effectively.  There is some 
evidence that the Veteran had difficulty in adapting to 
stressful circumstances as shown by history of conflicts with 
coworkers.  Neglect of personal appearance and hygiene is not 
shown.  At the November 2003 VA examination his personal 
hygiene was good.   

To the extent the assigned GAF scores of 43 (the low end of 
the range of serious symptoms) and 39 (the high end of the 
range of major impairment) in statements in June and August 
2004 by a VA staff psychiatrist indicate more severe 
symptoms, the Board places less probative value on these 
statements.  The statements did not include the clinical 
records on which the opinion was based and the evidence of 
record does not reflect the presence of serious symptoms, 
serious impairment, or some impairment in reality testing or 
communication or major impairment in several areas that those 
GAF scores reflect.  In addition, an outpatient entry in June 
and August 2004 by the VA staff psychiatrist when the Veteran 
was seen for medication evaluation only noted the Veteran was 
oriented, alert and logical.  In June 2004 he was coherent 
and in August 2004 sleep disturbance was noted.  These 
clinical findings do not indicate serious symptoms.  Nor were 
severe symptoms found on an earlier VA examination.  The 
Board places more probative value on the November VA 2003 
examiner's assigned GAF scores of 70 for PTSD and 61 for 
depression after a review of the claims folder and VA 
treatment records and a thorough examination of the Veteran.  
Also in March 2006 a GAF score of 55 was assigned which 
reflects moderate symptoms.  

The Veteran's spouse, from whom the Veteran has been 
separated, wrote that the Veteran was argumentative and was 
very anti-social and the Veteran has indicated that he is 
frequently irritable and has difficulty with interpersonal 
relationships.  However, it appears that despite those 
symptoms, he does not always interpersonally isolate himself.  
The inability to establish and maintain effective 
relationships was not shown.  While he may have some 
difficulty forming effective relationships, an inability to 
do so is not demonstrated in the record.  He reported on 
examination in November 2003 that he had a fairly good 
relationship with family members, had two friends and enjoyed 
their company.  

In sum, the Board finds that the Veteran's symptoms do not 
more nearly approximate a 70 percent rating for the period 
prior to March 11, 2009.  Equivalent symptoms for an 
evaluation greater than 50 percent have not been shown.

Furthermore, the Board finds that for the period prior to 
March 11, 2009 and for the period from March 11, 2009, the 
Veteran's disability picture due to his service-connected 
psychiatric disorder does not more nearly approximate the 
criteria required for a 100 percent rating.  38 C.F.R. § 4.7.

The evidence does not show the Veteran had persistent danger 
of hurting himself or others.  The Veteran consistently 
denied suicidal or homicidal ideation.  Although in October 
2002 the Veteran reported an audio hallucination of hearing 
the voice of a friend killed in Vietnam, persistent delusions 
or hallucinations are not shown as at the March 2009 VA 
examination he generally denied delusions or hallucinations.  

Although the evidence indicates some limitation of short term 
memory, his long term memory was intact.  There is no 
evidence that he suffered memory loss for names of close 
relatives, own occupation or his own name.  Evidence shows he 
was able to perform activities of daily living including 
maintenance of minimal personal hygiene.  Disorientation to 
time or place is not shown.  The Veteran was consistently 
described as oriented to time and place.  The 
misidentification of the day of the week at the examination 
in March 2009 was not considered significant by the examiner.  
Symptoms of gross impairment in thought processes or 
communication are not shown.  The evidence shows the 
Veteran's speech was coherent and logical.  His thought 
process was logical and goal directed.  There was no evidence 
of inappropriate behavior.

Therefore, the Board finds that the evidence of record does 
not reflect psychiatric manifestations meeting or 
approximating the requirements for a 100 percent schedular 
rating.  The evidence does not show total social and 
occupational impairment due to a service-connected 
psychiatric disorder.

The Veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his psychiatric impairment.  There is no contention 
or indication that his PTSD to include major depressive 
disorder necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  38 C.F.R. § 3.321(b)(1).  The Board finds that 
to the extent that the Veteran's psychiatric disorder 
interferes with employment, that is contemplated in the 
50 percent and 70 percent ratings already assigned.  Thus, 
the Board finds that referral for consideration of an 
extraschedular rating is not appropriate.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the evidence is against an 
increased rating for either of the staged ratings presently 
assigned for the Veteran's PTSD and for additional staged 
ratings.  The manifestations exhibited by the Veteran as 
presented in the evidence submitted in support of his request 
are appropriately evaluated with the current staged ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 50 percent for PTSD to include 
major depressive disorder for the period prior to March 11, 
2009; and in excess of 70 percent from March 11, 2009.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


TDIU

The Veteran contends that he is entitled to individual 
unemployability due to the severity of his service-connected 
psychiatric disability.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when  
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008). 

A total rating for compensation purposes based upon 
individual unemployability will be assigned when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(2008).  However, in determining whether a particular veteran 
is unemployable, the Board must also give full consideration 
to unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(2008).  The Board must consider the effects of the veteran's 
service-connected disability in context of a veteran's 
employment and educational background.  Fluharty v.  
Derwinski, 2 Vet. App. 409 (1992).  

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After review of the evidence of record, the Board finds that 
entitlement to a TDIU is not established. 

In the Veteran's claim for a TDIU received in March 2004, the 
Veteran indicated that his PTSD prevented him from securing 
or following any substantially gainful occupation.  He cited 
that he had been under a doctor's care and/or hospitalized 
within the past 12 months; had been treated at a mental 
health clinic at a VA medical center; and that he last worked 
full time on February 19, 2004.  He claimed he had left his 
last job because of his disability and had not tried to 
obtain employment since he became too disabled to work.  As 
background, he advised he had completed two years of high 
school and had not had any other education and training 
before or after he became too disabled to work. 

With his claim the Veteran submitted a copy of his separation 
from employment from his employer.  His date of separation 
from employment was on February 26, 2004 and the date he last 
worked was February 19, 2004.  He was discharged for not 
being physically able to work.  The explanation was that the 
Veteran had physical problems and had missed too much work.  
It had become impossible to schedule the work not knowing 
when his physical problems would flare-up.  

On a claim form for TDIU received in December 2007, the 
Veteran indicated that his PTSD disability affected full time 
employment in April 2004.  

At the time of a VA examination in November 2003, the Veteran 
was working.  His supervisor, a Vietnam veteran, helped the 
Veteran, in that when the Veteran missed time from work due 
to a physical disability, his supervisor helped cover for 
him.  When examined for VA purposes in March 2009, the 
Veteran reported that he left his job in February 2004 due to 
physical problems and felt that he was not physically able to 
work.  

The March 2009 VA examiner provided an opinion that it did 
not appear that the Veteran's PTSD to include major 
depressive disorder would be the primary factor that would 
prevent employability, or that it was sufficient to preclude 
employment.  It was indicated "[t]he main problem that the 
PTSD would cause is the problems seen in the past where he 
may get into conflicts with a co-worker; however, he did well 
at that work when he was supervised by a fairly understanding 
Vietnam veteran."  The examiner concluded the Veteran's 
psychiatric disorder "would not in and of itself be seen as 
disqualifying someone from work in the particular case of 
this Veteran."  

The Veteran's only service-connected disability is PTSD to 
include major depressive disorder rated as 70 percent 
disabling.  Thus, the percentage criteria of 38 C.F.R. § 
4.16(a) are met.  The remaining question therefore is whether 
the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability.

The Board finds that the functional limitations imposed by 
the Veteran's service-connected disability do not preclude 
his performance of substantially gainful employment.  

Although the Veteran stated on his TDIU claim form that PTSD 
affected his full time employment in February 2004, at the 
March 2009 VA examination, he stated that his physical 
problems had caused him to leave work in February 2004.  
Moreover, his previous employer wrote that the reason for the 
Veteran having been discharged in February 2004 was due to 
his physical problems.  

An August 2004 statement from a VA staff psychiatrist that 
the Veteran's symptoms had worsened "to the point where he 
can't hold any type" appears to refer to type of job as the 
next statement is that the Veteran had not worked since 
February 2004.  A GAF score of 39 was assigned.  As discussed 
above, however, the Board places less probative value on that 
opinion as clinical records were not included with that 
statement and the examiner does not state on what evidence 
his opinion is based.  In addition, the evidence of record 
does not show symptoms that reflect impairment in reality 
testing or communication or major impairment in several areas 
reflected by a GAF score of 39.     

The Board finds that the VA medical opinion provided in March 
2009 is of the greatest probative value.  The examiner 
provided an opinion regarding the Veteran's mental disorder 
after a complete review of the record, review of examination 
findings, and the application of sound medical judgment.  The 
conclusion was that the Veteran's service connected PTSD 
would not preclude the ability to obtain or maintain 
substantially gainful employment.   

While the Veteran may believe that his service-connected 
psychiatric disorder prevents him from working, as a 
layperson without the appropriate medical training and 
expertise, the Veteran is not competent to provide a 
probative opinion on a medical matter.  Bostain v. West, 11 
Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson 
is generally not capable of opining on matters requiring 
medical knowledge).  Thus, his statements are not competent 
medical evidence regarding the impact of his service-
connected disorder on precluding substantially gainful 
employment.

Accordingly, the Board must conclude that the weight of the 
competent and persuasive evidence supports a finding that the 
Veteran is not precluded from securing or following a 
substantially gainful occupation solely by reason of his 
service-connected disability.  As the preponderance of the 
evidence is against the claim, the claim must be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD to 
include major depressive disorder prior to March 11, 2009, is 
denied.

Entitlement to a rating in excess of 70 percent for PTSD to 
include major depressive disorder from March 11, 2009, is 
denied. 

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability is denied.   





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


